Citation Nr: 0635030	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
fibromyalgia/fibrositis.

2.  Entitlement to an increased rating for a sore right foot 
arch, post operative first metatarsal with plantar fasciitis, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a sore left foot 
arch, post operative first metatarsal with plantar fasciitis, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for a right foot first 
metatarsal surgical scar, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for a left foot first 
metatarsal surgical scar, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased rating for tinea versicolor 
and tinea pedis, currently rated as 10 percent disabling.


7.  Entitlement to a compensable rating for anterior chest 
keloid scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Regional Office (RO) in Milwaukee, Wisconsin.  The veteran's 
claim files are now under the jurisdiction of the RO in Reno, 
Nevada.

The veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge in May 2005.


FINDINGS OF FACT

1.  Service connection for fibromyalgia was last finally 
denied in a July 2002 rating decision (in so doing, the RO 
essentially confirmed and continued a prior denial, in May 
1997, which was based on a finding that neither chronic 
myalgia nor myositis was diagnosed in service and that the 
disorder was caused by trauma suffered after the veteran's 
service discharge), with notice to the veteran in July 2002; 
a timely appeal was not thereafter initiated.  

2.  The evidence added to the record since entry of the July 
2002 denial does not tend to relate to an unestablished fact 
necessary to substantiate the claim, does not tend to show 
that the veteran has fibromyalgia/fibrositis as a result of 
his military service, and considered by itself or together 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.

3.  Residuals of the veteran's service-connected right and 
left foot disorders are not manifested by adverse 
symptomatology that equates to a severe foot injury.

4.  Prior to August 30, 2002, the veteran's bilateral (right 
and left) first metatarsal surgical scars were tender and 
painful on objective demonstration; since August 30, 2002, 
neither scar is shown to be deep, cause limited motion, or 
cause limitation of function of the affected part (toe).  

5.  Prior to August 30, 2002, the veteran's tinea versicolor 
and tinea pedis is not shown to have been manifested by 
constant exudation, constant itching; extensive lesions, or 
marked disfigurement; since August 30, 2002, the veteran's 
tinea versicolor and tinea pedis did not affect 20 to 40 
percent of either the entire body or the exposed areas 
affected; systemic therapy is not shown to have been 
required.

6.  The anterior chest keloid scars are not objectively 
manifested by a painful or tender scar, an unstable scar, or 
a limitation of chest function due to the scars.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying entitlement to 
service connection for fibromyalgia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

2.  New and material evidence has been not submitted to 
reopen a claim of entitlement to service connection for 
fibromyalgia/fibrositis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for a sore right foot arch, post operative first metatarsal 
with plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
for a sore left foot arch, post operative first metatarsal 
with plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for a right foot first metatarsal surgical scar have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.71a, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).

6.  The criteria for an evaluation in excess of 10 percent 
for a left foot first metatarsal surgical scar have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.71a, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).


7.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor and tinea pedis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7813 (2002); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7813 (2006).

8.  The criteria for a compensable evaluation for anterior 
chest keloid scars have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.118 Diagnostic Codes 7802, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
Notice letters dated in March 2002 and November 2004, and a 
statement of the case (SOC) dated in May 2004 satisfied the 
above cited criteria.


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, the 
veteran was provided sufficient Dingess/Hartman notice in 
March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by letter of March 2002), 
and has also been provided, as part of the March 2002 letter, 
notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Kent, slip op. at 10 (emphasis added).  
In this case, the RO looked at the bases for the denial in a 
prior decision and then provided the veteran a specifically 
tailored notice, in March 2002, which addressed the May 1997 
decision.  The May 2004 SOC also looked at the bases for the 
denial in a prior decision and then provided the veteran a 
specifically tailored notice.  Accordingly, further 
development is not required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the November 2005 SSOC fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Factual Background

The veteran's service medical records make no mention of any 
fibromyalgia/fibrositis-related pathology.  

The report of a September 1969 VA special orthopedic 
examination shows a diagnosis of well-healed surgical scars 
over the first metatarsal bones of the veteran's bilateral 
feet.  

An October 1969 RO rating decision granted service connection 
for tinea versicolor (trunk and neck) with tinea pedis.  A 10 
percent rating was assigned, effective from January 22, 1969.  
Service connection was also granted for surgical scars of the 
bilateral first metatarsals.  A noncompensable rating was 
assigned, effective from the same date.  The veteran did not 
appeal this decision.  

The report of a November 1971 VA special dermatogical 
examination notes diagnoses of tinea versicolor of the trunk, 
neck, and arms; and minimal tinea pedis.  

The report of a January 1972 employment medical examination 
makes no mention of fibromyalgia or fibrositis.

A January 1979 private medical record shows that the veteran 
incurred possible injuries to his neck, shoulders, and low 
back resulting from a motor vehicle accident.  

An insurance company claimant's statement signed by the 
veteran in February 1982 indicates that a February 1982 
accident was not work-related.  


An Attending Physician's Statement of Disability dated in 
January 1984 notes that the veteran incurred abdominal and 
chest pain resulting from a December 1983 accident.  An 
insurance company claimant's statement signed by the veteran 
in December 1983 indicates that his December 1983 accident 
was not work-related.  

A September 1986 private medical record notes that the 
veteran complained of sternum and thoracic pain for the past 
three years since his involvement in an accident.  
Posttraumatic fibrositis, predominately located to the left 
side of his sternum, thoracic area, and neck, was diagnosed.  

Another September 1986 private medical record shows that the 
veteran complained of back pain, of certain areas which do 
not necessarily hurt, including his neck and left shoulder.  
He complained of these pains for three years.  Mild facial 
pain was diagnosed.  The examiner commented that no specific 
neurologic impairment was detected, and that he suspected a 
type of fibromyositis.  

The report of an August 1989 VA special dermatology 
examination includes diagnoses of tinea versicolor and 
anterior chest keloids.  The chest keloids were attributed to 
inservice biopsies.  Examination showed six keloids in the 
presternal area of the chest measuring each one inch in size.  

A September 1991 VA progress note includes a diagnosis of 
fibromyalgia.

An August 1995 private medical record shows that the veteran 
gave a history of a work-related shoulder injury in October 
1994.  

An August 1996 VA X-ray report includes a diagnosis of 
unremarkable bilateral feet.  Plantar fasciitis was noted.  

The report of a November 1996 VA scars examination includes a 
diagnosis of operative scars of both first metatarsal areas 
of the feet, with the left foot scar being slightly sensitive 
and the right being nonsensitive.  


The report of a November 1996 VA feet examination includes a 
diagnosis of sore bilateral arches, status postoperative at 
the first metatarsal areas with plantar fasciitis.  No 
evidence of flat feet was also reported.  

A December 1996 private medical record includes a diagnosis 
of fibrositis or fibromyalgia.  The diagnosis was noted to 
account for the veteran's widespread areas of soft tissue 
rheumatism coupled with sleep disturbance, symptoms of 
irritable bowel, and headaches.  

A December 1996 RO rating decision granted service connection 
for sore bilateral arches, status post at the first 
metatarsal area with plantar fasciitis.  10 percent ratings 
were assigned, effective from August 22, 1996.  The RO also 
increased the rating assigned for the veteran's left foot 
surgical scar to 10 percent, effective from August 22, 1996.  
The veteran did not appeal these decisions.  

In January 1997, the veteran submitted a claim for 
fibromyalgia.  He claimed this disorder had been diagnosed as 
fatigue and anxiety during his military service.  Anxiety 
reaction was diagnosed in March 1968.  

A March 1997 VA scars examination report includes a diagnosis 
of keloid scars on the sternum.  Four of the scars measured 
three centimeters (cm.), and three measured 2 cm.  The width 
of all of the scars was .4 cm.  The height of the scars was 
all approximately .3 cm.  The veteran complained of itching 
when he perspired.  

An April 1997 letter from a private physician notes that the 
veteran incurred a work-related injury in October 1994.  As a 
result, he complained of right shoulder and neck pain.  Right 
shoulder surgery was noted to have been performed in April 
1995.  Diagnoses of status post right shoulder arthroscopic 
acromioplasty without evidence of impingement syndrome, 
chronic neck pain without radiculopathy, and fibromyalgia was 
diagnosed.  The fibromyalgia was noted to be the responsible 
for the majority of the veteran's complaints.  The physician 
added that neither the veteran's fibromyalgia nor cervical 
disc problem was caused by his October 1994 work injury.  


Service connection for fibromyalgia was denied by the RO in 
May 1997; the RO found that neither chronic myalgia nor 
myositis was diagnosed in service, and, in noting that 
fibromitis was first diagnosed in 1986, following postservice 
injuries incurred by the veteran.  The veteran was notified 
of this decision in May 1997, but did not perfect an appeal.  
The RO also, in May 1997, granted service connection for 
anterior chest keloid scars, and supplied a noncompensable 
rating, effective from January 8, 1997.  The veteran did not 
appeal this determination.  

An August 1997 VA feet examination report includes diagnoses 
of bilateral chronic plantar fasciitis, bilateral 
neuritis/tarsal tunnel syndrome, and bilateral hammertoe 
deformity.

A February 1998 VA progress note includes a diagnosis of 
fibromyalgia.

A March 1998 Social Security Administration decision, in 
pertinent part, notes that the veteran suffered from 
fibromyalgia.  

A December 1998 RO rating decision increased the rating 
assigned for the veteran's right foot surgical scar to 10 
percent, effective from August 22, 1996.  The veteran did not 
appeal this decision.  

An August 1999 private medical record includes a diagnosis of 
fibromyalgia.

The report of a December 1999 VA feet examination notes that 
neither flat feet, hallux vulgus, toe deformity, calcaneal 
spur formation, arthritis, nor bony deformity of the first 
metatarus was observed.  The examiner commented that no 
objective findings were detected in either of the veteran's 
feet.  

A VA X-ray report dated in December 1999 notes that no 
significant osseous abnormality of the feet was observed.  

The veteran submitted a claim for service connection for 
fibromyalgia in January 2002.  


A March 2002 letter to the veteran informed the veteran that 
a claim for fibromyalgia had been previously denied in May 
1997 because there was no evidence that fibromyalgia was 
either incurred in or aggravated by his military service.  
The letter also supplied the veteran with the applicable 
definition of new and material evidence (see 38 C.F.R. 
§ 3.156(a)), and also informed him what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

In July 2002, the RO found that new and material evidence had 
not been received to reopen the claim for service connection 
for fibromyalgia.  The RO found that the veteran's 
fibromyalgia, as was also found by the RO in May 1997, was 
due to postservice trauma, and therefore was essentially not 
either incurred in or aggravated by his military service.  
Notice was provided the veteran in July 2002.  Again, he did 
not perfect an appeal.  

The veteran sought increased ratings for his bilateral feet 
disorders in July 2002.  

A November 2002 VA feet examination report notes diagnoses of 
status post surgical repair of both feet with well healed but 
tender scars bilaterally, bilateral hammertoes deformity, and 
chronic pain consistent with plantar fasciitis.  X-ray 
examination showed bilateral hammertoes but no other osseous 
abnormalities.  The veteran complained of increasing foot 
pain since his VA examination, worse on the right side.  He 
also reported weakness, stiffness, swelling, and heat and 
redness.  He also reported fatigability and lack of 
endurance.  The examiner commented that the veteran was 
independent in his activities of daily living.  

Examination showed pain at the balls of his feet and heels 
with weight bearing.  Passive range of motion was normal.  He 
did complain of pain with light touch to the dorsal aspect of 
both feet near his scars, which were well-healed and 
nontender.  Neither ulcerations nor skin lesions were 
observed.  Well-managed calluses on the plantar aspects of 
both feet were reported.  Sensation was intact bilaterally, 
and Babinski testing was normal.  


The report of an April 2003 VA skin diseases examination 
shows that the veteran complained of an itchy scalp which he 
treats with Selsen Blue shampoo.  He denies flaking.  He 
added that his skin was currently clear due to the use of a 
medication prescribed him in 2002, but that without the 
medication he would have scaly itchy skin affecting his arms, 
neck, torso, and back.  He denied fungal infections of his 
feet as well as any other lesions or skin conditions.  

Examination revealed no current rashes, lesions, or sores to 
the skin.  Six surgical scars were noted on the veteran's 
chest, several of which exhibited a keloid formation.  One 
scar measured one cm. in length and one cm. in width, with a 
second scar measuring two cm. in length and one cm. in width.  
The largest scar was noted to measure four and a half cm. in 
length and one half a cm. in width.  Another scar measured 
two cm. in length and one cm. in width.  The scars were all 
described as being nontender, dark in color, and raised.  Two 
small circular areas of lightened skin were reported in the 
area of the left biceps.  The skin was noted to be otherwise 
clear.  Scalp examination was normal, and the skin in the 
groin and feet area showed no indication of fungal infection.  
The supplied diagnoses were tinea versicolor in remission and 
resolved tinea pedis.  

A September 2003 VA progress note includes a diagnosis of 
plantar fasciitis.  

A February 2004 VA progress note shows a diagnosis of 
fibromyalgia.  

A private medical history and physical report dated in 
December 2004 includes a diagnosis of fibromyalgia.  

Private X-ray reports of the veteran's feet, dated in 
December 2004, include diagnoses of bilateral minimal 
degenerative changes of the first metatarsal phalangeal 
joints.

The report of a January 2005 VA skin diseases examination 
notes that the veteran reported taking Benadryl on an as 
needed basis.  He described his skin symptoms as involving 
itching, but complained of no systemic symptoms.  Examination 
noted an exposed area in the area of the veteran's neck 
(equal to 20 percent of exposed area), but no lesions were 
evident at the time of the examination.  The affected areas 
were described as being on the anterior chest and neck (which 
would be 22 percent of total body surface), although the 
examiner commented that this area currently constituted zero 
percent.  Neither scarring, lesion, nor disfigurement was 
observed.  The diagnosis was resolved tinea versicolor.

The report of a January 2005 VA scars examination notes that 
the veteran reported experiencing "feeling of bugs crawling 
in the scars," and pain in his feet due to plantar 
fasciitis.  He denied pain involving his scars.  Examination 
noted four anterior chest scars which were transverse and 
measured from one to three cm. in length and .2 millimeters 
(mm.) in width.  Anterior to the first metatarsal of the feet 
was a vertical scar measuring three cm. in length and one mm. 
in width in the right foot, and two cm. in length and one mm. 
in width in the left foot.  No adherence to the underlying 
scars was observed.  The texture of the skin on the chest was 
of a keloid formation, and the scars on the feet were flat 
and soft.  The scars were noted to be very stable.  The chest 
keloid area showed an elevation of about .2 mm. and the feet 
scars were neither elevated nor depressed.  The scars were 
described as superficial and not deep.  The feet scars were 
not inflamed, swollen, or keloidal.  The chest scars were 
described as keloidal.  The veteran's anterior chest was 
reported to be mildly hyperpigmented in color; the feet scars 
were "normal-colored."  None of the scars were indurated or 
inflexible.  None of the scars caused either limitation of 
motion or function.  The supplied diagnoses were well-healed 
scars of the feet and stable keloidal scars in the area of 
the anterior chest.  

The report of a January 2005 VA feet examination notes that 
the veteran complained of bilateral sore arches.  He added 
that his symptoms included weakness, stiffness, swelling, 
heat, redness, fatigability, and lack of endurance.  He 
denied current treatment.  He was noted to wear corrective 
shoes with inserts.  The examiner noted that the veteran's 
daily activities were limited in that his mobility was 
affected by pain caused by walking and standing.  


Examination revealed normal bilateral arches, with no defects 
of the toes.  Right foot range of motion testing showed 
dorsiflexion from zero to 16 degrees, and plantar flexion 
from zero to 36 degrees.  Left foot testing showed 
dorsiflexion from zero to 12 degrees and plantar flexion from 
zero to 32 degrees.  No pain on motion was detected in the 
feet joints.  Repetitive motion testing showed weakness, but 
no loss of motion.  During the examination, without the use 
of corrective shoes, the veteran displayed no objective 
evidence of painful motion, edema, instability, or 
tenderness.  Weakness was shown.  Functional limitation was 
exhibited with standing for five minutes, and walking 200 to 
300 feet.  The examiner commented that the veteran had no 
hammertoes, high arch, claw foot, or other deformity.  He did 
not have flat feet or hallux valgus.  X-ray examination 
showed minimal osteoarthritis of the first 
metatarsophalangeal joint, otherwise normal findings.  The 
supplied diagnosis was bilateral plantar fasciitis.  

A February 2005 VA outpatient treatment record includes a 
diagnosis of fibromyalgia, appearing stable on current 
mediations.  

The veteran and his wife provided testimony before the 
undersigned in May 2005.  Concerning his claim for an 
increased rating for tinea versicolor and tinea pedis, he 
indicated that he took a prescribed medication, Diflucan, for 
flare-ups of the disorder.  See page seven of hearing 
transcript (transcript).  He complained that his skin 
condition caused itching, requiring him to take Benadryl.  
See page nine of transcript.  He added that his skin disorder 
affected his neck, chest, and back.  Id.  The veteran 
testified that his bilateral plantar fasciitis was painful, 
unlike the examination finding recorded at the [January 2005] 
VA examination.  See page 12 of transcript.  As for his 
bilateral surgical scars of the feet, the veteran testified 
that the scars were sensitive and that they burned.  See 
pages 17 and 18 of transcript.  He also indicated that his 
chest scars, with hot weather, felt as if something is 
"crawling" on him.  See page 20 of transcript.  The veteran 
also testified, concerning his claimed 
fibromyalgia/fibromyositis disorder, that many symptoms he 
suffered from during his military service (i.e., headaches, 
viral illness, nausea, cramps, and anxiety), were similar to 
those from which he currently suffered from.  See pages 23 
and 24 of transcript.  He added that he was first diagnosed 
as having fibromyalgia in 1982 or 1983.  See page 26 of 
transcript.  The veteran denied having skin-related problems 
with his feet.  See page 27 of transcript.  

An August 2005 VA outpatient treatment record shows a 
diagnosis of fibromyalgia.

Laws and Regulations

Service Connection - New and Material Evidence

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in January 2002, the new definition 
applies.]


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The RO has assigned 20 percent disability evaluations for 
both of the veteran's right and left foot disorders under 
Code 5284.  See also 38 C.F.R. § 4.71a.  Under Code 5284 (for 
rating other foot injuries), moderately severe injury 
warrants a 20 percent rating, and severe foot injury warrants 
a 30 percent rating.

The words "moderately severe" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The overall regulatory scheme relating to the feet and toes 
contemplates 30 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
bilaterally and marked tenderness under the metatarsal heads.  
See e.g., 38 C.F.R. § 4.71a, Code 5278 (no more than 10 
percent is warranted even if the great toe is dorsiflexed).  
A 30 percent rating may also be assigned when there is severe 
malunion or nonunion of the tarsal or metatarsal bones.  See 
e.g., 38 C.F.R. § 4.71a, Code 5283.  However, the record is 
against finding that either the veteran's right or left foot 
disorder approximates such a degree of severity.

The RO has also assigned 10 percent evaluations for each of 
the veteran's right and left surgical foot scars under 38 
C.F.R. § 4.118, Code 7804.  The RO is also shown to have 
utilized Code 7805 in its assignment of the noncompensable 
rating for the veteran's anterior chest keloid scars.

Since the veteran filed his claims for increased ratings for 
his service-connected right and left surgical foot scars, as 
well as for his noncompensably rated anterior chest keloid 
scars (in July 2002), there have been a number of changes in 
the criteria for rating skin diseases under 38 C.F.R. 
§ 4.118, including scars.  Cf. 38 C.F.R. § 4.118, Codes 7800 
to 7805 (2002) with 38 C.F.R. § 4.118, Codes 7800 to 7805 
(2005).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  The May 2004 SOC notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claims may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-August 
30, 2002, time period; and the new rating criteria for rating 
scars to the term beginning on August 30, 2002.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, Codes 7803, 7804.  Scars 
were otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, Code 7805.

Code 7806 provided that eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
warranted a 10 percent rating.  Exudation or constant 
itching, extensive lesions, or a marked disfigurement 
warranted a 30 percent rating.  38 C.F.R. § 4.118.

Also prior to August 30, 2002, scars of the head, face or 
neck warranted a 10 percent evaluation if they were 
moderately disfiguring.  Severe scars, especially, if 
producing a marked and unsightly deformity of the eyelids, 
lids, or auricles warranted a 30 percent rating.  Code 7800 
(2002).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria 
dermatitis or eczema affecting at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas, or; when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent rating.  A 30 percent rating is 
warranted for dermatitis or eczema affecting 20 to 40 percent 
of the entire body, or 20 to 40 percent of exposed area 
affected, or; when systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Code 7806.

The revised criteria for disfigurement of the head face or 
neck provide that a 10 percent evaluation is warranted for 
disfigurement of the head, face, and neck when there is one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, Code 
7800.

The eight "characteristics of disfigurement" are as 
follows:  Scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Code 7800 and Note (1).

The revised criteria provide also that a 10 percent 
evaluation is warranted for scars (other than head, face, or 
neck), in an area or areas exceeding 6 square inches (39 sq. 
cm.) that are deep or that cause limited motion.  A 20 
percent evaluation is warranted for scars (other than head, 
face, or neck), in an area or areas exceeding 12 square 
inches (77 sq. cm.) that are deep or that cause limited 
motion.  38 C.F.R. § 4.118, Code 7801.  


A maximum 10 percent evaluation is warranted for scars (other 
than head, face, or neck) in an area or areas of 144 square 
inches (929 sq. cm.) or greater, that are superficial and 
that do not cause limited motion.  38 C.F.R. § 4.118, Code 
7802.

A maximum 10 percent evaluation is warranted for superficial 
unstable scars.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Code 7803 and Note (1) (2005).

A maximum 10 percent evaluation is warranted for superficial 
scars which are painful on examination.  38 C.F.R. § 4.118, 
Code 7804.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.

In the present case, the RO has evaluated the service-
connected tinea versicolor and tinea pedis by the diagnostic 
code which rates impairment resulting from dermatophytosis.  
See 38 C.F.R. § 4.118, Code 7813.  According to the old 
rating criteria, dermatophytosis is rated, by analogy (see 
38 C.F.R. § 4.20), to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  

Pursuant to the old rating criteria, a compensable rating of 
10 percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Code 7806.  The next higher evaluation of 30 percent requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.  

According to the revised rating criteria, dermatophytosis is 
rated, by analogy, as disfigurement of the head, face, or 
neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 
7804, or 7805); or dermatitis (under Code 7806) depending 
upon the predominant disability.  38 C.F.R. § 4.118, Code 
7813.  As the veteran's service-connected tinea versicolor 
and tinea pedis involves (at least at one time) his feet and 
trunk, neck, and arms, the Board finds that the predominant 
disability should be rate, by analogy, to dermatitis of these 
extremities.  Consequently, the Board concludes that Code 
7806 most appropriately reflects the veteran's service-
connected tinea versicolor and tinea pedis disability.

In this regard, the Board notes that, pursuant to the new 
rating criteria, a 10 percent evaluation for dermatitis or 
eczema requires evidence of exposure to at least 5%, but less 
than 20%, of the entire body or at least 5%, but less than 
20%, of exposed areas affected; or the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  38 C.F.R. § 4.118, 
Code 7806.  The next higher rating of 30 percent requires 
evidence of exposure from 20% to 40% of the entire body or 
20% to 40% of exposed areas affected; or the need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  

As noted, the veteran's statements describing his symptoms 
are considered to be competent evidence.  Espiritu, supra.  
These statements, however, must be viewed in conjunction with 
the objective medical evidence as required by the rating 
criteria.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Analysis

Service Connection - New and Material Evidence

As noted, in July 2002 the RO, in essentially confirming and 
continuing its previous decision [May 1997], denied service 
connection for fibromyalgia.  The veteran was notified of his 
appellate rights.  He did not appeal this determination.  As 
such, the July 2002 RO action is final.  38 U.S.C.A. § 7105.  
The claim may not be reopened unless new and material 
evidence is received.  Id.; 38 U.S.C.A. § 5108.  The Board 
again observes that the July 2002 rating decision was based 
on a finding that the veteran's fibromyalgia, as was also 
found by the RO in May 1997, was due to postservice trauma, 
and therefore was essentially not either incurred in or 
aggravated by his military service.

As service connection for fibromyalgia was denied because 
such disability was essentially not shown to be either 
related to service or aggravated therein, for new evidence to 
be material in this matter, it would have to tend to relate 
the veteran's claimed disorder to service.

The additional evidence received since July 2002 consists 
essentially of VA and private medical records, both showing 
diagnoses of fibromyalgia.  The veteran also provided 
testimony before the undersigned Veterans Law Judge in May 
2005.  The Board also notes that the above-discussed April 
1997 letter from a private physician (in which the physician 
noted that the veteran's fibromyalgia was not caused by his 
October 1994 work injury) seems to have been associated with 
the record following the July 2002 RO rating decision.  The 
document is not shown to be date stamped, but based upon its 
placement in the record, the Board has no reason to believe 
that it was part of the record prior to July 2002.  This 
evidence is "new" in the sense that it was not before the 
RO at the time of the July 2002 determination.  However, as 
it relates to the instant claim, the evidence, and 
particularly the medical records, simply confirms a fact that 
is not in dispute.  They show that the veteran has 
fibromyalgia, something that was well-established in July 
2002.  What they do not tend to do is to in any way relate 
the veteran's current fibromyalgia/fibromyositis to service.  
While the private physician in April 1997 opined that the 
veteran's fibromyalgia was not related to a postservice work-
related injury (seemingly in direct conflict to the RO's 
finding in July 2002), nevertheless, the record is devoid of 
competent medical evidence to support a finding that the 
claimed disorder was essentially incurred or aggravated by 
the veteran's military service.  Thus, the evidence submitted 
subsequent to July 2002 does not relate to the unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

In sum, while the evidence received since the July 2002 RO 
rating determination may be new, none is material, and the 
claim may not be reopened.


Increased Ratings

Right and Left Sore Foot Arches, Post Operative First 
Metatarsal
with Plantar Fasciitis

The voluminous VA and private treatment records show the 
veteran's periodic complaints of bilateral foot pain, 
sometimes diagnosed as plantar fasciitis, and, 
inconsistently, hammertoes.  These records also show that the 
veteran uses corrective shoes and inserts.  

While in the course of an August 1997 VA feet examination 
diagnoses of bilateral chronic plantar fasciitis, bilateral 
neuritis/tarsal tunnel syndrome, and bilateral hammertoe 
deformity were provided, on a subsequent December 1999 VA 
feet examination neither flat feet, hallux vulgus, toe 
deformity, calcaneal spur formation, arthritis, nor bony 
deformity of the first metatarus was observed.  The examiner 
commented that no objective findings were detected in either 
of the veteran's feet.  Also, while in the course of a 
November 2002 VA examination bilateral hammertoes and chronic 
pain consistent with plantar fasciitis was diagnosed, at the 
time of the recent January 2005 VA feet examination, though 
the veteran complained of symptoms such as weakness, 
stiffness, swelling, heat, redness, fatigability, and lack of 
endurance, he denied current treatment.  Further, and of 
particular note, examination revealed normal bilateral 
arches, with no defects of the toes.  No pain on motion was 
detected in the feet joints, and repetitive motion testing 
showed weakness, but no loss of motion.  While bilateral 
plantar fasciitis was diagnosed, the veteran displayed no 
objective evidence of painful motion, edema, instability, or 
tenderness, and the examiner observed that the veteran had no 
hammertoes, high arch, claw foot, or other deformity.  

Given the above, the Board finds that, while the term 
"severe" is not defined by regulation, when compared with 
other comparable ratings for the feet, this term must be 
understood to require greater difficulties than those 
objectively demonstrated by the veteran.  As suggested by the 
reference to other Codes, the veteran's difficulties are not 
tantamount to more than moderately impairment, even when pain 
and swelling are considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.


Accordingly, the 20 percent rating currently assigned to the 
veteran's right and left foot disabilities more than 
adequately compensates his current symptoms and "moderately 
severe" disability.  38 C.F.R. § 4.71a, Code 5284.

Right and Left Foot First Metatarsal Surgical Scars

Considering the ratings under criteria in effect prior to 
August 30, 2002, the Board notes that there is no question 
that the veteran's first metatarsal surgical scars, both 
right and left, are tender.  Thus, they may be rated 10 
percent, but no higher, under Code 7804.  If either scar 
causes other symptoms or impairment, clear and distinct from 
the pain/tenderness, and not encompassed under Code 7804, the 
veteran may be entitled to a separate rating for such 
symptoms/impairment, so long as the same symptoms/impairment 
are not compensated in duplicate.  38 C.F.R. § 4.14.

In that regard, the Board notes that neither of the scars are 
shown to have impaired any function.  See VA feet 
examination, dated in December 1999.  Consequently, a 
separate rating on that basis, under Code 7805, is not 
warranted.  In addition, the medical evidence does not show 
that either scar is poorly nourished or that it ulcerates 
repeatedly; even if it did Code 7803 does not provide an 
alternate rating in excess of 10 percent.  

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not establish 
that either scar (right or left foot) is deep or causes 
limited motion.  Therefore, a rating in excess of 10 percent 
under Code 7801 is not warranted.  

Further, the post August 30, 2002 record (like the pre-August 
30, 2002 record) is devoid of a finding of any limitation of 
function of the veteran's affected toes due to the scars.  
See January 2005 VA scars examination report.  

The medical evidence simply does not reflect symptoms 
warranting a rating in excess of 10 percent under any 
formulation under either the old or the new/revised rating 
criteria.


Tinea Versicolor and Tinea Pedis

As for the period prior to August 30, 2002, while minimal 
tinea pedis was diagnosed in November 1971, and while tinea 
versicolor was diagnosed in August 1989, the record does not 
indicate that the disability in question was associated with 
or productive of disfigurement, scarring, or limitation of 
function of any body part.  Throughout, there is no medical 
evidence that there was any ulceration, exfoliation, 
exudation, extensive lesions or lesions over an extensive 
area, systemic or nervous manifestations, or itching.  As 
evidence of a greater degree of severity than that reflected 
by the previously assigned 10 percent schedular rating for 
tinea versicolor and tinea pedis from January 1969, is 
lacking for the period prior to August 30, 2002, that portion 
of the appeal must be denied.

The Board parenthetically notes at this juncture that the 10 
percent rating therefore is protected under 38 C.F.R. 
§ 3.951.

Regarding the period beginning August 30, 2002, the record 
reflects that the veteran was examined by VA in April 2003, 
at which time tinea pedis was reported to be resolved.  
Likewise, at the time of a VA skin examination in January 
2005 examination tinea versicolor was reported to be 
resolved.  

Notwithstanding the veteran's contention that an increase 
beyond 10 percent is shown, the medical data fail to 
objectively identify a sufficient degree of involvement of 
the total body or exposed surfaces, or the use of systemic 
therapy, inclusive of corticosteroids or other 
immunosuppressive drugs.  To that extent, a rating in excess 
of the 10 percent schedular evaluation already assigned by 
the RO for the veteran's service-connected tinea versicolor 
and tinea pedis is not warranted.


Anterior Chest Keloid Scars

Considering the instant noncompensable rating under criteria 
in effect prior to August 30, 2002, the Board notes that 
there is no question that the veteran's anterior chest keloid 
scars were either superficial, poorly nourished, or 
repeatedly ulcerated.  As such, a 10 percent rating under 
Code 7803 is not for application.  As the scars were not 
tender on objective demonstration, a 10 percent rating, under 
Code 7804, is not assignable.  Further, as the record fails 
to show that the scars caused limitation of function of the 
veteran's anterior chest, a compensable 10 percent rating 
pursuant to Code 7805 is also not for assignment.  

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not establish 
that the anterior chest keloid scars are deep or cause 
limited motion.  Therefore, a 10 percent rating under Code 
7801 is not warranted.  See January 2005 VA scars examination 
report.

Further, the post August 30, 2002 record (like the pre-August 
30, 2002 record) is devoid of a finding of any limitation of 
function of the veteran's anterior chest.  As such, a 
compensable rating under Code 7805 is not warranted.  

The medical evidence simply does not reflect symptoms 
warranting a compensable rating under any formulation under 
either the old or the new/revised rating criteria.  To this, 
the above-mentioned January 2005 VA scars examination report, 
in supplying the measurements of the veteran's anterior chest 
scars, and, in also noting that they were stable, clearly 
demonstrates that the veteran's superficial anterior chest 
scars do not cover an area or areas of 144 square inches (929 
sq. cm.) or greater; this is necessary for the assignment of 
a 10 percent rating under Code 7802.  As the scars are 
stable, a compensable rating under Code 7803 is also 
precluded.  

In reaching these decisions the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for fibromyalgia/ fibrositis is denied.  

A rating in excess of 20 percent for a sore right foot arch, 
post operative first metatarsal with plantar fasciitis is 
denied.

A rating in excess of 20 percent for a sore left foot arch, 
post operative first metatarsal with plantar fasciitis is 
denied.

A rating in excess of 10 percent for a right foot first 
metatarsal surgical scar is denied.

A rating in excess of 10 percent for a left foot first 
metatarsal surgical scar is denied.

A rating in excess of 10 percent for tinea versicolor and 
tinea pedis is denied.

A compensable rating for anterior chest keloid scars is not 
warranted.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


